On Motion for Rehearing.
Even if the DeKalb County Code had been introduced into evidence (which it was not) or if we took judicial notice of its provisions (which we do not) the contentions regarding the purported prevailing provisions of such Code must fail. It is argued that the DeKalb County Code empowers the DeKalb County Merit System Council to finally determine employment matters other than dismissals. However, the enabling Act, Ga. L. 1956, p. 3111, does not confer such authority upon the Merit System Council.
The Supreme Court "has consistently prohibited administrative bodies from acquiring judicial characteristics not specifically set out in enabling legislation.” Pope v. Cokinos, 231 Ga. 79, 81 (200 SE2d 275) and cits.

Motion for rehearing denied.